DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claims 1, 8, and 15 were amended to recite that at least one of the spray nozzles is rotatable relative to a platform on which the spray nozzles. The prior art of Wang et al (US 8,414, 357) teaches a CMP tool  (polishing pad 112 that is supported on platen 110), wafer stages (substrate carriers 120a,b). This amendment also necessitated the introduction of the prior art of Oikawa et al (US 8,226,771) teaches inclined nozzles 456B. Nozzles 429B, 436B, 446B, 456B are also located below see col. 12 lines 19-26. Nozzle 443 rotates via a swing arm 443 see col. 11 lines 17-28, drying nozzle 452 is attached to swing arm 453 see col. 12 lines 6-18 rotate. An ultrasonic emitter 422 is provided see Figs. 2A, 2B, and 3A-3D. The prior art of Datta et al (US 6,103,096) teaches an apparatus and method for the electrochemical etching of a wafer with nozzles underneath the wafer. Nozzles are arranged in a two-dimensional array see Fig 2.
Thus, the amendment of claims 6, 13, and 20  where two of the spray nozzles are configured to discharging the mist spray at different angles relative to the semiconductor wafer.   This is taught by the combined teachings of Wang et al as modified by Oikawa et al and Datta et al. 
See the discussion of emitting the processing fluid by vibrating it with an ultrasonic emitter 422 to form an acute angle see col. 8 lines 4-25 of Oikawa et al. Incorporating those nozzles with the angled nozzles 456B of Oikawa et al ensures that fluid is provided at various angles.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9, 11-13, 15, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 8,414, 357) in view of Oikawa et al (US 8,226,771) and  Datta et al (US 6,103,096).

The prior art of Wang et al teaches a chemical mechanical polishing having movable slurry dispensers.

Regarding claims 1 and 9:	The prior art of Wang et al (US 8,414, 357) teaches a CMP tool  (polishing pad 112 that is supported on platen 110), wafer stages (substrate carriers 120a,b). with a plurality of spray nozzles (dispensers 122 a,b), see Figs. 1-3.  The spray nozzles (slurry dispensers 122a,b) are positioned abutting the polishing platen 110 and sweep in an arc on dispenser arms 123a, b. At least one slurry dispensing nozzles 124a,b are rotated on dispenser arms 123a,b see col. 4 lines 25-53. The wafer stage facilitates movement of the wafer into/away from CMP see the discussion of sliders (linear drive of the substrate carriers 120a,b) see col. 3 lines 25-48. A controller 188 is provided to control the slurry dispenser 122 see the paragraph that joins cols. 6 and 7.
	The prior art of spray generator briefly teaches stating that it is known as a spray generator (see CMP slurry atomization slurry dispense system) in col. 1 lines 45-62 of Wang et al but fails to teach the spray generator creating mist spray and interacts with the controller.
The prior art of Oikawa et al teaches inclined nozzles 456B. Nozzles 429B, 436B, 446B, 456B are also located below see col. 12 lines 19-26. Nozzle 443 rotates via a swing arm 443 see col. 11 lines 17-28, drying nozzle 452 is attached to swing arm 453 see col. 12 lines 6-18 rotate. An ultrasonic emitter 422 is provided see Figs. 2A, 2B, and 3A-3D. Oikawa et al teaches a control device 9 teaches controlling the ultrasonic cleaning rotating mechanism 421 see the paragraph the joins cols. 2 and 3 and the paragraph that joins columns 7 and 8. The motivation to modify the apparatus of Wang with the ultrasonic emitter of Oikawa et al is the ultrasonic vibration may be given to the substrate substantially free from mutual reinforcement or neutralization between vibration waves emitted from the vibration element and reflected waves see col. 2 lines 32-37 of Oikawa et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Wang with the ultrasonic emitter of Oikawa et al
The modification of Wang et al and Oikawa et al fails to teach that the spray nozzles are arranged in a two-dimensional array or a radial pattern.
The prior art of Datta et al teaches an apparatus and method for the electrochemical etching of a wafer with a head assembly 32 with nozzles 42 underneath the wafer see Figs. 1-4. Nozzles are arranged in a two-dimensional array see Fig 2. According to the paragraphs joining cols. 3 and 4 and  4 and 5 the nozzles can be constructed in a variety of configurations to provide the desired volume of processing fluid to the surface 12 of the wafer 14. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to design the nozzles of the apparatus of Wang et al and Oikawa et al into the two dimensional array as illustrated by Datta et al in order to provide the optimal distribution of processing fluid to the wafer.
Regarding claims 4, 11:	The processing system as claimed in claim 1, wherein the wafer stage is movable between two transport positions; wherein the spray nozzles are positioned at the two transport positions. See the discussion of substrate carriers 120 a,b (wafer stage) moving back and forth allow the substrate to be polished at various positions see col. 3 lines 25-48 of Wang et a.
Regarding claims 5, 12, and 19:	The Wang et al fails to teach the mist spray comprises the recited solution.
The prior art of Oikawa et al teaches a substrate processing apparatus where an ultrasonic cleaning device 42 where an ultrasonic emitter 422 is used to generate mist. See [0130] where ammonium hydroxide is recited as the solution used. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use ammonium hydroxide as suggested by Oikawa et al in the apparatus of Wang et al as it is a known as solution with advantageous chemical and physical properties to process the semiconductor wafer optimally.

	Regarding claims 6, 13, and 20: The prior art of Wang et al fails to teach the processing system as claimed in claim 1, wherein two of the spray nozzles are configured to discharging the mist spray at different angles relative to the semiconductor wafer.   
See the discussion of emitting the processing fluid by vibrating it with an ultrasonic emitter 422 to form an acute angle see col. 8 lines 4-25 of Oikawa et al. Incorporating those nozzles with the angled nozzles 456B of Oikawa et al ensures that fluid is provided at various angles.  Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to design the nozzles of the apparatus of Wang et al and Oikawa et al in order to provide processing fluid at various locations along the wafer and thus uniformly treat the wafer on the desired surfaces. 
Furthermore, the prior art of Wang et al fails to teach nozzles located blow the wafer. Nozzles 429B, 436B, 446B, 456B are also located below see col. 12 lines 19-26 of Oikawa et al. The motivation to modify the prior art of Wang et al with the bottom nozzles suggested by Oikawa et al is that the bottom nozzles allow for top and underside processing of the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to provide nozzles on the underside of the wafer in the apparatus of Wang et al as suggested by Oikawa et al.
Regarding claim 8:	See the rejection of claim 1 above and note that the prior art of Wang et al teaches a processing system 100 with a plurality of CMP tools. The prior art of Wang et al fails to teach an interface tool as recited.
The prior art of Oikawa et al teaches a processing system with a  plurality of chambers some are CMP chambers (CMP tools 30A-30D) and others are cleaning sections 4 with robots allowing the wafers to be transported between chambers. The broadest reasonable interpretation of claim 8 allows for a plurality of processing chambers where at least two chamber must be different and adjacent from each other. One or more of the CMP tools can be as suggested by Wang et al as recited above while the other chamber or at least one of the chambers of Oikawa et al is as suggested by Oikawa et al. Furthermore, each of the chambers of the plurality of chambers can be a combination of the teachings of Wang and Oikawa et al. Essentially claimed the interface tool can be interpreted as one of the CMP chambers while the interface tool can be a different CMP chamber as long as these chambers/tools are different from and adjacent to each other. Consequently, the combined teachings of Wang and Oikawa et al allows for the wafer to be processed in various types of chambers and using a controller to control which chamber is used and how the processing fluids are introduced.
The modification of Wang et al and Oikawa et al fails to teach that the spray nozzles are arranged in a two-dimensional array or a radial pattern.
The prior art of Datta et al teaches an apparatus and method for the electrochemical etching of a wafer with a head assembly 32 with nozzles 42 underneath the wafer see Figs. 1-4. Nozzles are arranged in a two-dimensional array see Fig 2. According to the paragraphs joining cols. 3 and 4 and  4 and 5 the nozzles can be constructed in a variety of configurations to provide the desired volume of processing fluid to the surface 12 of the wafer 14. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to design the nozzles of the apparatus of Wang et al and Oikawa et al into the two dimensional array as illustrated by Datta et al in order to provide the optimal distribution of processing fluid to the wafer.
Regarding claim 21:	The prior art of Wang et al further teaches lateral nozzles see nozzles 124a, 124b in Fig. 5B.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 8,414, 357) in view of Oikawa et al (US 8,226,771) and  Datta et al (US 6,103,096) as applied to claims 1, 4-6, 8, 9, 11-13, 15, 16, and 18-21 above, and in further view of Toyomasu et al (US 2014/0216505).

	The teachings of Wang et al were discussed above.
See col. 5 lines 14-22 of Wang et al where the valves and volumetric flow meters are recited as flow regulating members.
The modification of Wang et al with Oikawa et al and Datta et al fails to teach a 
plurality of flow regulating members and specifically that the flow regulating members include CLC flow meters.
The prior art of Toyomasu et al suggests the use of closed loop control of the mass flow controllers in [0052]. The motivation to modify the apparatus of Wang et al with Oikawa et al and Datta et al with a plurality of flow regulating members as suggested by Toyomasu is that it provide structure with enhance control of the supply of the processing fluids. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Wang et al with Oikawa et al and Datta et al with a plurality of flow regulating members as suggested by Toyomasu.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al (US 8,414, 357) in view of Oikawa et al (US 8,226,771) and  Datta et al (US 6,103,096) as applied to claims 1, 4-6, 8, 9, 11-13, 15, 16, and 18-21 above, and in further view of Tanaka et al (US 2017/0287755).
The teachings of Wang et al were discussed above.
The modification of Wang et al with Oikawa et al and Datta et al fails to teach a 
track assembly as recited in claims 7 and 14 of the present invention.
	The prior art of Tanaka et al teaches a processing system comprising a tracking assembly (sensor 40) configured to detect the presence of the semiconductor wafer.  See the abstract and the discussion of the discussion of wafer presence sensor 40. See [0061] – [0084] of Tanaka et al. See Figs 5 and 6 of Tanaka et al where the tracking assembly (sensor 40) includes a light emitter 41 and light receiving 42. The motivation to further modify the apparatus resulting from the combined teachings of Wang et al with Oikawa et al and Datta et al is that the presence and accurate location of the wafer enhances assurance that the wafer will be treated accurately on the desired surfaces. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of Wang et al with Oikawa et al and Datta et al with the track assembly suggested by Tanaka et al is that it provides additional qualitative analysis of the process by determining the present and location of the wafer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prabhu (US 6,300,247) teaches a polishing pad for CMP. Nozzle 23 rotates see Fig. 2 see col. 4 lines 45-65.
Sotozaki et al (US 6,643,882) teaches a substrate cleaning apparatus with arms 11 and 33 for jet spray of liquid is excited by ultrasonic vibration see Fig. 6 and col. 6 lines 31-65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716